Per Curiam.
The statutes involved (Insurance Law, §§ 67, 141, 141-b) do not give the rating boards power to place any particular risk in a designated class. The boards merely fix the various classifications in which risks may be placed. The risks are placed by contract.
The complaint, however, is defective for failure to allege any mutual mistake.
Order affirmed, with ten dollars costs and disbursements, with leave to plaintiffs to serve an amended complaint within six days after service of order entered hereon and upon payment of said costs and disbursements.
All concur; present, Hammer, Callahan and Frankenthaler, JJ.